Citation Nr: 1623435	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-17 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a groin disorder.  

2.  Entitlement to service connection for facial scars.  

3.  Entitlement to service connection for a deviated nasal septum.

4.  Entitlement to service connection for a groin disorder.

5.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared and gave testimony at a videoconference before the undersigned Veterans Law at the RO in January 2016.  A transcript of the hearing is of record.  

With regard to the issue of service connection for a groin disorder, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any action which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board has listed the issues as such on the title page of this decision.

The newly reopened claim of service connection for a left groin disorder and the issue of service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a groin disorder in May 1993.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open. 
 
2.  Evidence received since the denial of entitlement to service connection for a groin disorder raises a reasonable possibility of substantiating the claim.

3.  The Veteran sustained facial scars as a result of trauma to his nose in service.  

4.  The weight of the evidence supports a finding that the Veteran's deviated nasal septum is related to an in-service injury or event.


CONCLUSIONS OF LAW

1.  The May 1993 rating determination denying service connection for a groin condition became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of service connection for a groin disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for inservice nasal trauma, resulting in scars of the bridge of the nose, the right cheekbone, and the right upper lip, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a deviated nasal septum, and residuals thereof, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim, as it relates to the issues of whether new and material evidence has been received to reopen the previously denied claim of service connection for a groin disorder; service connection for scars of the bridge of the nose, the right cheekbone, and the right upper lip; and service connection for a deviated nasal septum, further assistance is not required to substantiate the claim.

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a May 1993 rating determination, the RO indicated that service treatment records reveal that the Veteran was seen in May 1981 for intermittent groin pain.  He denied trauma.  Physical examination was normal.  A diagnosis of groin strain was rendered, which was treated symptomatically. The RO observed that the condition continued and he was seen in July 1981, where the condition was diagnosed as a bout of epididymitis, which was likewise treated symptomatically. The RO also noted continued complaints of left testicular pain with a history of hematuria, which resulted in the Veteran undergoing an IV pyelogram in August 1981, which was negative.  The RO further indicated that in January 1982, the Veteran again complained of pain in the lower abdomen which also affected his left hip, groin, and pelvis on motion.  X-ray studies only showed spina bifida occulta at L5.  The Veteran was seen for similar complaints in March 1982, with a diagnosis of venereal warts, rule out UTI being rendered, which was again treated symptomatically.  The RO noted that on separation examination, clinical evaluation of all bodily systems was normal with a history of groin pain, which was never definitively diagnosed, no definitive etiology being reported.  The RO further observed that symptomatic treatment only was rendered without any residuals, complications or sequelae seen on examination for separation purposes.

The RO indicated that there was no record of chronicity and continuity of treatment for the claimed disability from date of separation from service in 1982, until the Veteran was treated by Dr. H. in his office in February 1993.  The nature of treatment and diagnosis made was not recorded in Dr. H's certificate but Dr. H. indicated the Veteran was referred to a urologist.  In an April 1993 statement, Dr G. a urologist, indicated that the Veteran was complaining of chronic pain in his left side and groin.  He noted that the Veteran was evaluated in the military, but no clear etiology was ever found.  He observed that the Veteran complained that his symptoms were worse when eating gaseous food and were also worsened by lifting or bending.  The Veteran denied any history of kidney stones and had a negative IVP in service.  He indicated that the Veteran complained that pain was always present, but had been getting worse.  He denied any urological symptomatology.  Dr. G. indicated that medical history was noncontributory and a review of systems was noncontributory and that the Veteran had no surgical history.  Urological evaluation revealed a soft abdomen without masses.  There was no CVA tenderness.  A genitourinary examination was benign and unremarkable, urine test was clear, and microscopic evaluation was unremarkable.  Dr. G. reported that the etiology of the Veteran's pain was unclear, but it was most consistent with being of musculoskeletal origin.  It had been chronic and not significantly worse over a 12 year period and he recommended a course of pain-killing medication whenever the pain was exacerbated.  

The RO denied service connection for groin strain, as while the condition was treated acutely and symptomatically on active duty, the current medical evidence as well as the Veteran's separation exam indicated this condition was not chronic and healed without any residual chronic effect.  The RO indicated that in the absence of a clinical diagnosis to account for etiology for the Veteran's complaints of groin pain, entitlement to service connection was not warranted as there was no ratable disability for which service connection could be granted.  There was no clinical diagnosis to account for the Veteran's complaints in service treatment records or separation physical examination, nor was there any evidence of chronicity and continuity of treatment for the claimed condition from date of separation from service, and recent treatment records failed to provide a definitive clinical diagnosis to account for the Veteran's complaints except for vague references to musculoskeletal type pain for which over-the counter medications were recommended by the Veteran's private physician. The RO indicated that granting of the benefits sought due to reasonable doubt under 38 C.F.R. § 3.102 was considered, but the fair preponderance of the evidence was against the Veteran and the rule had no application.

Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records, the Veteran's statements, and treatment records from the Veteran's private physicians.  The Veteran was notified of this decision later that month and did not appeal nor was any evidence received within the one year period following notification of the denial which would have allowed the claim to remain open; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103

Evidence added to the record subsequent to the denial includes private treatment records and reports, VA examination results, and statements and testimony from the Veteran.  

Treatment records added to the record demonstrate that the Veteran has continued to complain of groin pain.  The records also demonstrate a possible relationship of the groin pain to some type of neuropathy.  In a September 2009 treatment record, the Veteran's private physician, H. B. M.D., indicated that he felt that the entire spectrum of the Veteran's left-sided symptoms that the Veteran had been complaining of might have a neurological source.  

In a July 2013 VA examination report, the examiner indicated that although the Veteran had subjective complaints of paresthesia and pain there was no objective evidence of peripheral neuropathy on examination; therefore, an opinion was not indicated.  The examiner stated that a review of the claims file and post separation examinations failed to substantiate a ratable diagnosis for the Veteran's symptoms.  The examiner indicated that there was no history of specific trauma or injury while on active duty to account for the complaints.  The examiner noted that treatment records documented groin pain diagnosed as epididymitis or urine related [hematuria] which were treated.  He noted that Dr. B., in 2009, suspected it might be a neurological problem and referred him to a neurologist but complete work up including multiple CATs and even a brain MRI had been negative.  He further stated that the claimed symptoms had not been debilitating or functionally limiting as the Veteran had worked as a civilian mechanic for aircraft engines since separation and was on the business side of it now.  The examiner indicated that the current examination [neurological and orthopedic] was within normal limits, without objective evidence of peripheral neuropathy.

Evidence received subsequent to the July 2013 VA examination and not available at the time of the examination for review, included a March 2010 report from M. K., M.D., a neurologist, who noted the Veteran's complaints of left groin pain, to include a 30 year history of such pain.  Following examination, Dr. K. rendered a diagnosis of questionable entrapment neuropathy causing numbness of the left arm and leg, left groin pain, and left abdominal pains.  It was noted that NCV studies of the arms and legs had been ordered.  It does not appear that results from these studies have been associated with the record.  

The basis for the prior denial was that the Veteran did not have a current groin disorder which was related to service.  The treatment records added to the record reveal that the Veteran has currently been diagnosed with questionable entrapment neuropathy related to his groin pain, with a 30 year history dating back to his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the May 1993 rating determination is new and material to reopen service connection for a groin condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §  3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facial Scars

The Veteran maintains that he currently has facial scars resulting from trauma to his nose in February 1981.  

A review of the Veteran's service treatment records reveals that he sustained trauma to his nose after being injured in February 1981.  The Veteran was noted to have sustained facial injuries which were cleaned with betadine and saline solution.  He was told to keep the area clean and dry and to look for infection.  A diagnosis of multiple abrasions was rendered.  At the time of the Veteran's July 1982 service separation examination, there were no facial scars noted.  The Veteran also did not report having facial scars on his July 1982 service separation report of medical history.  

In conjunction with his claim, the Veteran was afforded a VA scar examination in July 2012.  At the time of the examination, the Veteran reported that he sustained an injury to his face/nose when he fell down the stairs and hit his face on a wall or sidewalk.  The Veteran reported losing consciousness.  He indicated that he drove himself to the hospital and required bandages at that time.  The Veteran stated that the scars consisted of scars on the center of bridge of nose, on the right cheekbone, and on the right upper lip.  

Physical examination performed at that time revealed small scars in those areas.  The examiner indicated as to whether the scars were at least as likely as not due to the February 1981 incident could not be resolved without resort to speculation.  The examiner indicated that record review found documentation in service treatment records regarding multiple abrasions due to facial injury/trauma.  She also observed that examination evidenced very small superficial scars to three areas of his face.  However the notes in the service treatment records did not document the specific areas of the face that contained the injuries.  She observed that the separation exam provided no documentation of scars.  Therefore, it would be speculative to opine in this case as to whether these scars were the same as those due to the trauma the Veteran sustained in February 1981.  

At his January 2016 hearing, the Veteran testified as to the events that lead to the facial scars.  He indicated that he had scars on the bridge of his nose, around his cheek and on his lip.  He stated that they were tender to the touch.

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for scars to the bridge of the nose, the right cheek, and right upper lip are warranted.  

Service treatment records reveal the Veteran sustained trauma to his nose in service as well as cuts and abrasions resulting from the February 1981 incident.  While the Veteran's service separation examination does not report or demonstrate any facial scars, the Veteran has indicated that he has had these scars since the incident.  Moreover, the July 2012 VA examiner, while indicating that she could not render an opinion without resort to speculation, did note the presence of scars in the areas reported by the Veteran.  

The Board finds the Veteran's statements as to whether he sustained cuts/scars to his face in February 1981 are credible.  The service treatment records reveal that the Veteran did sustain multiple facial abrasions/cuts as a result of the incident.  Moreover, the July 2012 VA examiner found that small scars were present in the areas where the Veteran has reported having sustained the inservice cuts/abrasions.  Although it cannot be stated that the evidence overwhelmingly supports the Veteran's claim, the evidence is at least in equipoise as to the whether the current scars on the bridge of the nose, the right cheekbone, and the right upper lip are related to the February 1981 inservice incident.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for scars of the bridge of the nose, the right cheekbone, and the right upper lip is warranted.  

Deviated Nasal Septum

The Veteran maintains that his current deviated nasal septum and resulting sinus problems are a result of the nasal trauma he sustained in February 1981.  

As noted above, the Veteran sustained trauma to his nose after being injured in February 1981.  He was noted to have sustained multiple abrasions.  At the time of a March 1981 follow-up visit, the Veteran was noted to have sustained a possible broken nose.  He was noted to have been seen at the Emergency Room in February 1981 but no x-rays were taken.  He nose was found to be slightly angulated to the left with tenderness at the base of the nose.  A diagnosis of a probable deviated septum was rendered.  X-rays taken at that time revealed no significant abnormalities.  At the time of the Veteran's July 1982 service separation examination, normal findings were reported for the nose.  On his July 1982 service separation report of medical history, the Veteran checked the no box when asked if he had or had ever had ear, nose, or throat trouble.  There were no complaints of nose problems noted in the physician's summary section of the report.  

The Veteran was afforded a VA examination in June 2010.  At that time, the examiner noted that the Veteran had been seen in March 1981, about three weeks after running into a wall, with a diagnosis of probable deviated septum being reported at that time.  X-rays revealed no significant abnormality.  The Veteran reported that he began to have headaches/sinus problems about 3-4 years post-service, and was seen by a ENT specialist in 1986.  He opted to not have surgical intervention at that time.  The examiner noted that the Veteran reported that he had been shown to have a severe deviated septum.  

Following examination, the examiner rendered a diagnosis of a nasal septum deviation.  The examiner opined that it was less likely than not that the Veteran s current deviated nasal septum was caused by or a result of treatment shown while in service.  The examiner noted that the Veteran claimed he sustained a nose fracture when he ran into a wall in 1981 and that he had had problems since.  He was examined after this incident and the examiner noted nose slightly angulated to the left with tenderness, assessed as probable deviated septum.  X rays report was negative for nasal bone fracture.  The examiner indicated that there was no objective evidence of a chronic condition related to nasoseptal deviation while in service or in close proximity to service and that history of possible intercurrent injury post service was unknown.

At his January 2016 hearing, the Veteran recalled the February 1981 incident.  The Veteran also reported having had sinus difficulties from the deviated nasal septum.  The Veteran testified that he had never injured his nose other than when he was in the service.  

As stated in the introduction, the Veteran served from June 1979 to September 1982.  Medical examinations prior to February 1981 show no sinus or nose abnormalities.  Notably, his January 1979 entrance examination does not show any such abnormalities.  As such, the Veteran is presumed sound on entry.  38 U.S.C.A. § 1111.  Furthermore, there is no clear and unmistakable evidence that the deviated nasal septum preexisted service.  Thus the presumption of soundness is not rebutted here.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's deviated nasal septum first manifested in service and has continued since then.  The Veteran has reported having had no problems with his nose prior to the February 1981 incident and no further damage to his nose subsequent to February 1981.  While x-rays taken in March 1981 did not reveal any significant abnormalities, there was an angulation to the left, with the examiner who ordered the x-rays noting a probable deviated septum.  The Veteran has also testified as to having sinus problems subsequent to the February 1981 incident, with no notations of sinus problems prior to that time.  While the examiner has indicated that it is less likely than not that the Veteran's deviated nasal septum is related to his period of service, her opinion did not consider the Veteran's testimony, to include that he had not had not had any other subsequent injuries to his nose.  A possible intercurrent injury was one of the reasons for the negative opinion.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for a groin disorder is granted.  

Service connection for facial scars of the bridge of the nose, the right cheekbone, and the right upper lip is granted.  

Service connection for a deviated nasal septum, and residuals thereof, is granted.  


REMAND

As it relates to the claim of service connection for a groin disorder, as the claim is reopened, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current groin disorder.  Moreover, the Veteran has indicated that he received treatment for his groin problems within the last two years at the time of his January 2016 hearing.  Furthermore, it does not appear that the results of EMG/NCV testing ordered in April 2010 have been associated with the record.  The results of these examinations might be beneficial to the Veteran's claim.  

As it relates to the claim of service connection for left ear hearing loss, the Board notes that the Veteran, in February 2016, submitted the results of a June 2010 audiogram which revealed a decibel level reading of 40 at 4000 Hertz in the left ear, which is the first demonstration of hearing loss, as defined for VA rating purposes, in the left ear.  The examiner did not have the results for review when rendering her opinion in January 2010 that the Veteran's hearing loss, which had not revealed hearing loss for VA rating purposes up to that point, was not related to his period of service.  The January 2010 examiner noted that the Veteran's audiological testing performed at that time was unreliable for VA rating purposes.  Given the findings of hearing loss in the left ear for VA rating purposes in June 2010, the Board is of the opinion that the Veteran should be afforded an additional VA examination, with the examiner rendering an opinion as to the etiology of the Veteran's hearing loss, to include addressing the Veteran's military occupational specialty as an aircraft maintenance specialist mechanic in service and his testimony that he could not hear well when separating from service, with hearing problems continuing since that time.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all facilities where he has received treatment for either groin or left ear hearing problems since April 2010, to include treatment records of Dr. M. Kilgore, Dr. H. Boyd, and Dr. Dewey.  As it relates to Dr. Kilgore, a specific attempt should be made to obtain copies of any EMG/NCV testing that was performed, to include any testing which had been scheduled on April 26, 2010.  After receiving proper authorization from the Veteran, where necessary, obtain and associate with the record copies of all treatment records from those individuals/facilities identified by the Veteran.  If any records identified cannot be obtained, the RO should set forth what attempts were made to obtain these records.  

2.  Schedule the Veteran for a VA audiological evaluation to determine the etiology of any current left ear hearing loss.  All indicated tests and studies should be performed and all findings are to be reported in detail.  The entire record must be made available to the examiner.  

Following a review of the entire record the examiner is requested to render the following opinions?  Does the Veteran currently have a hearing loss for VA rating purposes?  If so, is it at least as likely as not that the Veteran's current hearing loss is related to his period of service?  

When rendering his/her opinion, the examiner is concede that the Veteran was exposed to acoustic trauma in service.  The examiner is also to comment on the Veteran's complaints of hearing loss from service and on the results of the June 2010 audiogram, wherein the Veteran was noted to have a decibel level loss of 40 at 4000 Hertz in the left ear.  

Complete detailed rationale is requested for each opinion that is rendered.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current groin disorder.  All indicated neurological and orthopedic examinations, to include EMG/NCV testing, should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinions:  Does the Veteran currently have a groin disorder, to include any neurological impairment affecting the groin area?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's current groin disorder is related to his period of service, to include numerous reports of groin pain reported in service? 

When rendering his/her opinion, the examiner must address the inservice findings of groin problems, the Veteran's continuous reports of groin problems since service, and the March 2010 report of Dr. Kilgore of questionable entrapment neuropathy resulting in left groin pain.  Complete detailed rationale is requested for any opinion that is rendered.  

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


